The Honorable General James Rose   Opinion No. H- 915
Executive Director
Texas Water Development Board      Re: Effect of 1975 legis-
P. 0. Box 13087, Capitol Station   lation on need for Harris
Austin, Texas 78711                County Flood Control District
                                   to submit its plans to Texas
                                   Water Development Board.

Dear General Rose:

     In 1975 the 64th Legislature amended the statute which
created the Harris County Flood Control District (article
8280-120, V.T.C.S.) by adding a section reading:

             3A. Projects proposed to be constructed
          by the Harris County Flood Control District,
          other than levees and structures related to
          levees, shall be under the control of the-
          Commissioners Court acting as the governing
          board for the District. The findings of the
          Commissioners Court as to the plan of work,
          the necessity, the location, and the type of
          improvement of a project covered by this
          section shall be final and not subject to
          review. Acts 1975, 64th Leg., ch. 593 at
          1877.   (Emphasis added).

     Your office has asked if the Harris County Flood Control
District is required to submit its plans for projects other
than levees and structures related to levees to the Texas
Water Development Board prior to construction of the projects,
and you call our attention to sections 11.458 and 57.102 of the
Texas Water Code.


                         p. 3838
The Honorable General James Rose - page 2      (H-915)



     The 1975 statute specifically provides that the findings
of the Harris County Commissioners Court with regard to Harris
County Flood Control District projects other than levees
and structures related to levees are final and are not
subject to review. Accordingly, Harris County Flood Control
District projects other than levees and structures related
to levees are not required to be submitted to the Texas
Water Development Board prior to their construction.

     We believe this interpretation reflects the intent of
the Legislature, since the 1975 statute was enacted in apparent
response to a 1974 Attorney General Opinion [Attorney General
Opinion H-328 (1974)l which indicated that certain proposals
of this District were required to be submitted to the Texas
Water Development Board for its approval.

                        SUMMARY

            The Harris County Flood Control District
            is not required to submit its plans for
            projects other than levees and structures
            relating to levees to the Texas Water
            Development Board.

                                _Very truly yours,




                                  Attorney General of Texas
APPROVED:               TV




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jwb


                             P. 3839